Case: 2:19-cv-00019-WOB-CJS Doc #: 55 Filed: 10/15/19 Page: 1 of 2 - Page ID#: 760




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION AT COVINGTON

  NICHOLAS SANDMANN, by and through
  his parents and natural guardians, TED
  SANDMANN and JULIE SANDMANN,

                 Plaintiffs,                            No. 2:19-CV-19-WOB-CJS

  V.

  WP COMP ANY LLC, d/b/a THE
  WASHINGTON POST,

                 Defendant.


                  ORDER GRANTING MOTION REGARDING ELECTRONIC DEVICES

         Defendant WP Company LLC, doing business as The Washington Post, by and through

  its counsel, having sought permission for out-of-state counsel for the Washing Post to possess

  and use electronic devices in the U.S. Courthouse in Covington on October 16, 2019, and the

  Court having reviewed the motion and being otherwise sufficiently advised;

         IT IS HEREBY ORDERED that the motion is GRANTED. Specifically, pursuant to

  General Order 14-11, Thomas G. Hentoff is permitted to possess and use an iPad, and Katherine

  Moran Meeks is permitted to possess and use a laptop and mifi device in the U.S. Courthouse in

  Covington on October 16, 2019.

       Thjs 15 th day of October, 2019.

                                                 /IV~wO, ~ ' \
                                              WILLIAM 0. BERTELSMAN
                                              UNITED STATES DISTRICT JUDGE
Case: 2:19-cv-00019-WOB-CJS Doc #: 55 Filed: 10/15/19 Page: 2 of 2 - Page ID#: 761




  Tendered by:

   Isl Bethany A. Breetz
   Philip W. Collier
   Bethany A. Breetz
   STITES & HARBISON, PLLC
   400 West Market Street, Suite 1800
   Louisville, KY 40202-3352
   Telephone: (502) 587-3400

   William G. Geisen
   STITES & HARBISON, PLLC
   I 00 East RiverCenter Boulevard, Suite 450
   Covington, KY 41011
   Telephone: (859) 652-7601

   Kevin T. Baine (pro hac vice motion pending)
   Thomas G. Hentoff (pro hac vice motion pending)
   Nicholas G. Gamse (pro hac vice motion pending)
   Katherine Moran Meeks (pro hac vice motion pending)
   Whitney G. Woodward (pro hac vice)
   WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, N.W.
   Washington, DC 20005
   Telephone: (202) 434-5000

   Counsel for The Washington Post




                                                2
